Citation Nr: 0928307	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  04-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of pallet 
surgery.

2.  Entitlement to an initial rating in excess of 10 percent 
for Hepatitis C. 

3.  Entitlement to a compensable initial rating 
gastroesphophageal reflux disease (GERD) prior to June 25, 
2007 and higher than 10 percent thereafter. 

4.  Entitlement to an initial rating in excess of 10 percent 
for cervical disc disease prior to June 25, 2007, and higher 
than 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 
1972 to January 1975 and from September 1976 to January 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran was scheduled to appear at hearing before the 
Board at the RO in April 2008.  Notice was sent to him in 
March 2008, and he failed to appear.

In June 2008, the case was remanded to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Board remanded this claim in June 2008 to have the 
Veteran examined specifically to evaluate his throat 
complaints.  The record shows that the RO determined that the 
Veteran failed to report for scheduled VA examinations.  (See 
undated VA report of contact).  In its rating decision, the 
RO indicated that the Veteran did not report for scheduled 
examinations for his cervical spine, his GERD, his hepatitis 
C and his throat complaints.  As to the higher rating claims, 
the RO indicated that the scheduled examinations could have 
shown further worsening which would entitle the Veteran to 
higher ratings.  As pointed out by the Veteran's 
representative, there is nothing in the record to show that 
any notification was sent to the Veteran regarding any 
scheduled examinations, to include locations and the date of 
the examinations.  The RO has not indicated in the rating 
decision or the supplemental statement of the case the exact 
date of the scheduled examination, and as pointed out above 
the report of contact is undated.  The Veteran's 
representative has requested that the claim be remanded to 
the RO to have the Veteran rescheduled for examinations.  

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2008).  The record does not show that the Veteran was 
properly notified concerning the examinations that were 
scheduled for him.  Thus a remand is required. 

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA ear, 
nose, and throat examination, an 
orthopedic examination and a 
gastrointestinal examination to evaluate 
his complaints regarding residuals of 
pallet surgery for snoring in service, 
and to evaluate the current 
manifestations of his service-connected 
disabilities.  A copy of the notice of 
the examination sent to the Veteran must 
be maintained in the claims file.  The 
claims file and a copy of this remand 
must be made available to the examiner(s) 
for review, and the examiner(s) must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.

As to the service connected disorders, 
the examiners should evaluate his current 
complaints to assess his current level of 
disability.  As to residuals of pallet 
surgery, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has any 
current disability and/or residuals 
associated with his in-service pallet 
surgery in April 1999.  All findings must 
be supported by complete rationale.  

2.  Following completion of the above, 
the claim should be readjudicated.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



